FILED
                            NOT FOR PUBLICATION                                 JUL 27 2011

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT



IMAD ABOUD; RODINA ABOUD;                         No. 09-71687
HANIN ABOUD; SHIRIN ABOUD;
NADIN ABOUD; MARON ABOUD,                         Agency Nos.        A098-515-824
                                                                     A098-150-502
 Petitioners,                                                        A098-150-503
                                                                     A098-150-504
 v.                                                                  A098-150-505
                                                                     A098-150-506
ERIC H. HOLDER, Jr., Attorney General,

 Respondent.                                      MEMORANDUM*


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted October 8, 2010
                               Pasadena, California

Before: FISHER and BYBEE, Circuit Judges, and SHEA, District Judge.**

      We dismiss this petition for lack of jurisdiction because the petition for review

was due within 30 days of the final order of removal, but the Petitioners did not




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Edward F. Shea, United States District Judge for the
Eastern District of Washington, sitting by designation.
petition for review until 84 days after the final order of removal. The facts are

familiar to the parties, so we only briefly recite them here.

      Petitioners Imad Aboud, Rodina Aboud, and their four minor children

(collectively, “Petitioners”) came to the United States from Israel in mid-2004 on

non-immigrant B-2 visitor visas and never left. Upon expiration of their visas,

Petitioners sought asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Petitioners claimed they suffered, and

reasonably feared, persecution for being Christian Arabs in Israel.

      In July 2006, the Immigration Judge (“IJ”) found that Petitioners had

conceded removability and granted asylum. On October 25, 2007, the Board of

Immigration Appeals (“BIA”) affirmed the IJ’s removability finding, reversed the

asylum grant, and remanded for “issuance of an order of removal.” On remand, the IJ

granted Petitioners sixty days of voluntary departure and then certified the case to the

BIA “for a final order per request of both parties.” On March 10, 2009, the BIA

denied the certification request, noted the IJ had considered voluntary departure but

had not “set a time period within which the respondents must depart” (the IJ had, in

fact, set a deadline) and remanded to the IJ to “enter a new order with respect to this

issue.” The IJ entered a removal decision on May 19, 2009, without renewing




                                            2
voluntary departure. Petitioners appealed the IJ’s May 2009 decision on June 2,

2009.

        Both Petitioners and the government contend that, because we have

jurisdiction over petitions for review filed within 30 days of a final order of removal,

8 U.S.C. § 1252(b)(1), and Petitioners’ appeal was filed within 30 days of the IJ’s

May 2009 order, the appeal was timely, and we have jurisdiction. We disagree.

        An “order of removal” is “the order of the special inquiry officer, or other

such administrative officer to whom the Attorney General has delegated

responsibility for determining whether an alien is deportable, concluding that the

alien is deportable or ordering deportation.”1 8 U.S.C. § 1101(a)(47)(A) (emphasis

added). By the terms of the statute, then, an IJ enters an “order of removal” as soon

as he issues an order “concluding that the alien is deportable.” Id. In this case, the

IJ’s July 2006 order included a determination that Petitioners were removable, based,

at least in part, on Petitioners’ having conceded removability. As a consequence, the

IJ’s July 2006 order included an “order of removal” under 8 U.S.C. §

1101(a)(47)(A); see Muradin v. Gonzales, 494 F.3d 1208, 1209 (9th Cir. 2007).



        1
       The terms “deportation” and “removal” can be used interchangeably here.
See Lolong v. Gonzales, 484 F.3d 1173, 1177 n.2 (9th Cir. 2007). Likewise, for our
purposes, “special inquiry officer” is interchangeable with “immigration judge.” See
Flores-Chavez v. Ashcroft, 362 F.3d 1150, 1160 n.7 (9th Cir. 2004).

                                            3
      But the Petitioners did not have an appealable “final order of removal,” 8

U.S.C. § 1252(b)(1) (emphasis added), until the BIA declined to accept the case on

certification.2 “If the Board declines to accept a certified case for review, the

underlying decision shall become final on the date the Board declined to accept the

case.” 8 C.F.R. § 1003.7 (2007). Petitioners should have filed their petition for

review with us within 30 days of March 10, 2009; they did not, so we do not have

jurisdiction. See 8 U.S.C. § 1252(b)(1).3

      DISMISSED.




      2
         There may have been a final order of removal when the BIA reversed the
grant of asylum and remanded for issuance of an order of removal in October 2007.
Compare Lolong, 484 F.3d at 1177 (interpreting 8 U.S.C. § 1101(a)(47) to dictate
that the BIA implicitly finalizes an order of removal when it reverses a grant of
asylum or withholding of removal), with Cordes v. Mukasey, 517 F.3d 1094 (9th Cir.
2008) (holding that remand for a “new” order of removal precluded finality). We
need not decide the question because there is an alternative reason we lack
jurisdiction.

      3
        We note, however, that were we to decide the case on the merits, we would
have to deny the petition for the reasons stated by the BIA. The record does not
compel us to find that Petitioners’ past experiences in Israel rose to the level of
persecution nor that Petitioners had met their burden of establishing that they face a
“unique risk of persecution upon return that was distinct from [their] mere
membership in a disfavored group.” Halim v. Holder, 590 F.3d 971, 979 (9th Cir.
2009) (citation omitted).

                                            4